 138325 NLRB No. 7DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On July 10, 1997, Administrative Law Judge Irwin H. Socoloffissued the attached decision. The Respondent filed exceptions with
supporting argument. The General Counsel filed a brief in support
of the judge™s decision.2The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3Chairman Gould agrees with the judge that the employees en-gaged in a protected walkout, in accordance with the view stated in
his concurring opinion in Caterpillar, Inc., 321 NLRB 1178 (1996),that an employee protest about management hierarchy is protected
when the protest is related to employment conditions.4We shall modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™Bob Evans Farms, Inc. d/b/a Bob Evans Res-taurants and Diane L. Gorrell. Case 33ŒCAŒ11389November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe issue presented here1is whether the judge cor-rectly found that the Respondent violated Section8(a)(1) of the Act by discharging and refusing to rein-
state employees who walked off the job to protest the
termination of their supervisor.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
briefs and has decided to affirm the judge™s rulings,
findings,2and conclusions3and to adopt the rec-ommended Order as modified and set forth in full
below.4ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below and orders that the
Respondent, Bob Evans Farms, Inc. d/b/a Bob Evans
Restaurant, East Peoria, Illinois, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Discharging employees because they have en-gaged in concerted activities protected under Section 7
of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerMike Cortez, Juan Cortez, Fatima Hsen, Kathy Bar-
nard, Kris Leeds, Terry May, Derrick Brown, Peggy
Booe, Jose Deltoro, Suzie Walker, Measoon Hsen,
Charlotte Edmiston, and William Grammer, full rein-
statement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or
privileges previously enjoyed.(b) Make the above-listed employees whole for anyloss of earnings and other benefits suffered as a result
of the discrimination against them. Backpay shall be
computed as prescribed in F.W. Woolworth Co
., 90NLRB 289 (1950), with interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charges, and within 3 days thereafter notify the em-
ployees in writing that this has been done and that the
discharges will not be used against them in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in East Peoria, Illinois, copies of the at-
tached notice marked ‚‚Appendix.™™5Copies of the no-tice, on forms provided by the Regional Director for
Region 33, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since November 9, 1995.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00138Fmt 0610Sfmt 0610D:\NLRB\325.011APPS10PsN: APPS10
 139BOB EVANS RESTAURANTSAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge our employees because theyhave engaged in concerted activities protected under
Section 7 of the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of rights
guaranteed in Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Mike Cortez, Juan Cortez, Fatima
Hsen, Kathy Barnard, Kris Leeds, Terry May, Derrick
Brown, Peggy Booe, Jose Deltoro, Suzie Walker,
Measoon Hsen, Charlotte Edmiston, and William
Grammer, full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any
other rights or privileges previously enjoyed.WEWILL
make the above-listed employees wholefor any loss of earnings and other benefits resulting
from their discharges, less any net interim earnings,
plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the unlawful discharges and WEWILL
, within 3 daysthereafter, notify each of the above-listed employees in
writing that this has been done and that the discharges
will not be used against them in any way.BOBEVANSFARMS, INC. D/B/ABOBEVANSRESTAURANTSDeborah Fisher, Esq. and Sang-yul Lee, Esq., for the Gen-eral Counsel.Chris J. North, Esq. and Robert A. Harris, Esq., of Colum-bus, Ohio, for the Respondent.DECISIONSTATEMENTOFTHE
CASEIRWINH. SOCOLOFF, Administrative Law Judge. On acharge filed on November 9, 1995, by Diane Gorrell, an in-
dividual, against Bob Evans Farms, Inc. d/b/a Bob Evans
Restaurants (the Respondent), the General Counsel of the
National Labor Relations Board (the Board), by the Regional
Director for Region 33, issued a complaint dated March 14,
1996, alleging violations by the Respondent of Section
8(a)(1) and Section 2(6) and (7) of the National Labor Rela-
tions Act (the Act). The Respondent, by its answer, denied
the commission of any unfair labor practices.Pursuant to notice, trial was held before me in Peoria, Illi-nois, on December 4 and 5, 1996, at which the General
Counsel and the Respondent were represented by counsel
and were afforded full opportunity to be heard, to examine
and cross-examine witnesses, and to introduce evidence.
Thereafter, the parties filed briefs which have been duly con-
sidered.On the entire record in this case, and from my observa-tions of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation, operates restaurantsthroughout the United States, including one located in East
Peoria, Illinois. During the calendar year preceding issuance
of the complaint, in conducting its business operations, the
Respondent derived gross revenues in excess of $500,000,
and purchased and received at its East Peoria restaurant
goods valued in excess of $50,000 sent directly from points
located outside the State of Illinois. I find that Respondent
is an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. THEUNFAIRLABORPRACTICES
A. BackgroundSince July 1995, the general manager and chief onsite offi-cial at the East Peoria store has been Andy Dunlap. Under
him, until October 20, 1995, were First Assistant Manager
Diane Gorrell, who ran the night shift; Second Assistant
Manager Rhonda Pyatt, responsible for the day shift; and
Second Assistant Manager Janet Hair and, later, Mark Wea-
ver, who, primarily, filled in for Gorrell and Pyatt on their
days off. Dunlap, Gorrell, Pyatt, Hair, and Weaver were, at
all relevant times, statutory supervisors. One Tony Sally
worked at the store as a manager trainee. East Peoria is one
of six restaurants assigned to Area Director Dave Ward,
Dunlap™s immediate supervisor.On October 20, 1995, the Respondent terminated Gorrell™semployment for being intoxicated while in the restaurant; for
bringing into the restaurant and consuming alcohol; and for
insubordination toward Dunlap. The Gorrell discharge precip-
itated an immediate walkout by nearly all of the employees
who worked under her supervision. Thereafter, the Respond-
ent refused to allow any of those employees to return to
work.In the instant case, the General Counsel contends that, inlight of Gorrell™s role as a ‚‚buffer™™ between the second-shiftVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00139Fmt 0610Sfmt 0610D:\NLRB\325.011APPS10PsN: APPS10
 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The factfindings contained here are based on a composite of thedocumentary and testimonial evidence introduced at trial. Where
necessary to do so, in order to resolve significant testimonial con-
flict, credibility resolutions have been set forth, infra. In general,I
have viewed with suspicion uncorroborated testimony of Charging
Party Diane Gorrell, and of the Respondent™s area director, Dave
Ward, and its restaurant general manager, Andy Dunlap, all of whom
appeared to me, at times, to be engaged in decided efforts to relate
events in a light most favorable to their respective cases.employees and other management officials, and the impacton their working conditions which those employees believed
she had, their concerted protest, by walkout, of her firing
was protected by Section 7 of the Act and the Respondent,
by discharging and, later, refusing to reinstate them, violated
Section 8(a)(1) of the Act. The Respondent urges that, in
leaving the premises without supervisory permission, in vio-
lation of company rules, and without articulating any goals
to which the employer could respond, the second-shift em-
ployees did not engage in protected activity, but, rather, quit
their employment. In any event, the Respondent argues, as
Gorrell did not occupy a ‚‚special position™™ with bearing on
the employees™ working conditions, and as the means of pro-
test was unreasonable, the employees™ activity in walking out
was not protected under the Act, and they were subject to
lawful discharge.B. Facts1There is substantial record evidence that, for the 2-year pe-riod preceding her discharge, during which Gorrell worked as
first assistant manager in charge of the night shift, the em-
ployees working under her supervision brought substantially
all of their work-related problems to her. This was particu-
larly so after Dunlap™s arrival in July 1995. Indeed, as the
then second assistant, Rhonda Pyatt, testified, ‚‚[T]he em-
ployees went to Diane with just about everything, yes.™™
Thus, Charlotte Edmiston, a waitress, testified that she com-
plained to Gorrell, in September or October 1995, that
Dunlap had instructed the cooks to make the meatloaf por-
tions smaller than called for in the recipe. On learning that,
Gorrell told the second-shift cooks that portions were to be
prepared to standard during the shifts that she supervised.
Shortly before Gorrell™s termination, Edmiston further testi-
fied, she, Edmiston, told Gorrell that when she worked alone
with a management trainee, he had gone to the bathroom
without closing the door. Gorrell assured Edmiston that
something would be done about it, and that the employee
would not, again, be alone in the restaurant with that individ-
ual.Employee Suzie Walker, who worked as a hostess on thesecond shift under Gorrell, testified that, in 1994, she in-
formed Gorrell, that another employee had kicked her at a
time when she, Walker, was pregnant. Gorrell ‚‚wrote up™™
the offending employee. Later in the year, Walker com-
plained to Gorrell that a certain manager was forcing her to
handle closings, contrary to schedule, thereby interfering
with her school work. As a result, Gorrell changed Walker™s
hours so that she would not work on nights when that man-
ager was in charge of closing the restaurant. After Dunlap™s
arrival in the store, Walker talked to Gorrell about a pay in-
crease. Gorrell took the matter to Dunlap, and Walker ob-
tained the raise. Walker also spoke to Gorrell, she testified,
about Dunlap standing about and repeating her name, overand over, which made her feel uncomfortable. Gorrell toldthe employee to ‚‚hang in there.™™On October 16, 1995, second-shift cook Jose Deltoro wasdischarged by Second Assistant Manager Mark Weaver.
Soon thereafter, Deltoro testified, he went to Gorrell™s house
and told her that Weaver had been harassing him, and other
minority employees, and, finally, fired him. Gorrell took the
matter to Ward. Later, she urged Deltoro to meet with
Dunlap, accompanied by other employees who could cor-
roborate his version of events and help plead his cause.
Deltoro did so, and was reinstated by Dunlap.Second-shift waitress Peggy Booe testified that, when sheneeded medical leave, she asked Gorrell to arrange for it as
‚‚I felt more comfortable asking Diane ... she always took

care of things.™™ Booe also testified that the servers took cus-
tomer complaints, and other service problems, to Gorrell,
whose skill in resolving such matters made their jobs easier
and resulted in better tips, and return visits, by customers.
Tips constitute the servers™ principle source of income.According to the testimony of Mike Cortez, a second-shiftwaiter, he took the difficulties he encountered, first with As-
sistant Janet Hair, and, later, with Assistant Weaver, to
Gorrell, in August and September 1995, at her house. Ulti-
mately, on the advice of Gorrell, Cortez brought his harass-
ment complaints against Weaver to Dunlap™s attention. Cor-
tez described Gorrell as ‚‚the one that was sort of a mediator
between us and the new manager ... when we talked to

Andy too, and Dave Ward.™™Jennifer Pratt, a second-shift waitress, testified that shetook problems regarding customers to Gorrell. Pratt also
complained to Gorrell, on several occasions, that, on
Gorrell™s days off, the waitresses received little management
help from Hair or Weaver. Teresa May, a cook on the sec-
ond shift, testified that she took work-related problems to
Gorrell and, even asked Gorrell to intervene on her behalf
with Dunlap regarding a pay and benefits dispute.Gorrell, in her testimony, related that, in September 1995,at the request of second-shift waitress Linda Finch, she,
Gorrell, told Area Director Ward of Dunlap™s abusive treat-
ment of employees and his insistence that they serve food
neither prepared according to corporate recipe, nor up to
company standards of quality. Gorrell raised similar concerns
with Ward in October. Also in the fall of 1995, Gorrell testi-
fied, a dishwasher on the second shift, Gilbert Preito, re-
ported to her that he had been discharged by Dunlap. Gorrell
complained to Ward about it and, on the next day, Preito was
reinstated by Dunlap.As urged by the Respondent, the record is replete withevidence concerning social, nonwork relationships enjoyed
between Gorrell and the hourly employees who worked
under her supervision. These nonwork contacts included so-
cial occasions at the restaurant and visits by the employees
to Gorrell™s home.Sunday, October 15, 1995, was a scheduled day off forGorrell and, so, Mark Weaver was assigned to run the night
shift. The evening was a busy one and the restaurant had an
insufficient number of employees working and, also, experi-
enced severe food shortages. At least some of the customers
walked out. Two of the employees called Gorrell at home,
told her what was happening, and stated that Weaver could
not handle the situation. They asked Gorrell to come in. Be-
tween 7 and 8 p.m., several hours into the shift, Gorrell ar-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00140Fmt 0610Sfmt 0610D:\NLRB\325.011APPS10PsN: APPS10
 141BOB EVANS RESTAURANTSrived at the restaurant, and, essentially, took over directionof the floor and the employees. During the evening, she met
with Weaver near the office and, within hearing range of em-
ployees, told him that she was fed up with such situations
and that Dunlap did not know what he was doing and could
not handle his job.According to the credited and largely corroborated testi-mony of Weaver, at about the 10 p.m. restaurant closing
time, Gorrell instructed employee Edmiston to order and pick
up pizza and to pay for it with money from the store register.
Edmiston did so, and returned with the pizza at about 10:15
p.m. Most of the employees then ate pizza in the dining
room and, apparently, a circus atmosphere ensued. Water
fights, then whipped cream fights and, then, egg fights broke
out all over the store. This actively lasted for 1 or 2 hours
during which time three or four cans of whipped cream were
used up, more than two dozen eggs were broken, and a huge
mess was created. Gorrell made no effort to stop it. Later,
Weaver testified, Gorrell and employees sat at the counter
drinking from plastic ‚‚to go™™ cups. By the time they left the
restaurant, she and the others staggered as they walked to the
door, and they appeared intoxicated. Weaver estimated that,
as a result of the above activities, there were some 25 lost
hours of labor. The next day, Weaver orally reported the
matter to Dunlap and was instructed to, and did, reduce the
report to writing.It is undisputed that, after leaving the restaurant at about4 a.m., some of the employees went with Gorrell to her
house, where alcoholic beverages were consumed. When the
first assistant manager at another store, Kelly Closen, arrived
at Gorrell™s house at 5:45 a.m., to accompany her to a man-
agement meeting, Gorrell was, admittedly, drunk, and hourly
employee™s were having alcoholic drinks in the living room.
One of them, Edmiston, appeared to have passed out. After
helping Gorrell to the car, Closen picked up Area Director
Ward, and Gorrell lay down in the back seat.On receiving Weaver™s statement on Monday, October 16,Dunlap conducted an investigation and obtained written re-
ports concerning other occasions when Gorrell had brought
in, or consumed, alcohol in the restaurant. At trial, Gorrell
acknowledged her awareness of the Respondent™s policy pro-
hibiting the bringing of alcohol into any of the Respondent™s
stores.Shortly before 4 p.m. on Friday, October 20, 1995, Dunlapcalled Gorrell into his office. Before entering, Gorrell told
one of the employees that she thought she was about to be
fired. After Gorrell went into the office, a number of second-
shift employees, waiting to start work, congregated in the
break room, adjacent to the manager™s office, where they
could see inside the office through a large window. They ob-
served a heated exchange between Dunlap and Gorrell.
Amongst themselves, employees opined that they would not
have their jobs for long, without Gorrell. Employee Teresa
May said that things would be difficult as Gorrell had been
the only one in management who would listen to and do
something about employee problems. Outside the break
room, employee Suzie Walker told manager trainee Sally
that, if Gorrell were fired, she, Walker, would walk out with
her.As noted, Gorrell was terminated due to the alcohol mat-ters, and for insubordination. As she left the office and pro-
ceeded to the front door, she told inquiring employees thatshe had been discharged. On learning that, employee Walkertold those in the break room that ‚‚I can™t stay here either.™™
Employee Mike Cortez told Sally that he, Cortez, was leav-
ing the restaurant to find out what was going on. According
to the testimony of Dunlap and Sally, as she departed,Gorrell told a group of the employees, ‚‚[L]et™s go,™™ and
motioned to them, assertions contrary to the weight of the
evidence and, which, I discredit. In any event, in a matter
of minutes, the second-shift employees walked out and con-
gregated outside the restaurant entrance. The group included
Kathy Barnard, Derrick Brown, Mike Cortez, Juan Cortez,
Charlotte Edmiston, William Grammer, Fay Hsen, May
Hsen, Kris Leeds, Terry May, and Suzie Walker. Some of
the employees clocked out; most did not. None of them ob-
tained supervisory permission to leave. Two other employ-
ees, Peggy Booe and Jose Deltoro, reported later in the day
and, on learning what had occurred, left to join in the pro-
test. Also later on October 20, and on the next day, October
21, employees Jennifer Pratt and Derrick Thomas left the
restaurant, not to protest the Gorrell discharge, but, they tes-
tified, because of the working conditions existing after the
walkout and the resultant additional work tasks. Pratt so ad-
vised Dunlap, while Thomas simply left the store during his
shift, without saying anything to management officials.Gorrell and the employees who followed her outside re-mained near the store entrance for 5 or 10 minutes. They
talked to approaching customers and at least some of those
customers, after hearing from the employees that they were
protesting Gorrell™s termination, turned away. On learning
this, Dunlap called the police who told Gorrell and the em-
ployees that management wanted them off the property.
Under threat of arrest if they failed to comply, the group left,
and they regathered at Gorrell™s house.It is undisputed that the departure of the employees, in lateafternoon on a Friday, left the restaurant in dire straits. At
the time of the walkout, there were, already, some 30 cus-
tomers in the store and, virtually, no hostesses, servers,
cooks, or busers to service them rendering the restaurant al-
most inoperable. Although in the course of the evening,
Dunlap and Ward were able to call in some of the first-shift
employees, as well as employees from other stores, business
was lost, customer service was poor, patrons were angry and,
in many cases, they did not pay for their meals. Contributing
to the difficulties was the lack of familiarity, on the part of
employees normally assigned to certain of the other res-
taurants, with the computerized operation at the East Peoria
store. The customer service problems continued into the next
few days.When Gorrell and the others, evicted from the Bob Evanspremises, arrived at Gorrell™s house, six to eight of the em-
ployees placed a telephone call to Area Director Ward, and
they took turns talking to him in a conversation that lasted
from 30 to 60 minutes. One of the speakers, Teresa May,
credibly testified that the employees, including Kris Leeds,
Denise Hageman, Juan Cortez, and Charlotte Edmiston,
asked Ward if they still had their jobs, and if they had been
fired. They also asked what had happened to Gorrell, and
why. May further testified that the employees told Ward that
they wanted their jobs, and no one said that he or she had
quit. Ward, in his testimony, confirmed the fact of the fore-
going telephone conversations, and conceded that the em-
ployees advised him that they took their action becauseVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00141Fmt 0610Sfmt 0610D:\NLRB\325.011APPS10PsN: APPS10
 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2135 NLRB 885 (1962), enf. denied 325 F.2d 53 (5th Cir. 1963).3Puerto Rico Food Products Corp., 242 NLRB 899 (1979).4See Federal Security, 318 NLRB 413 (1995).Gorrell had been fired. However, Ward further testified, theemployees he talked to told him that they had quit, and none
of them offered to come back to work on any terms whatso-
ever. Based on the probabilities inherent in the situation, and
for the reasons noted at footnote 1, Ward™s testimony in
these regards is discredited. Ward further testified that, in the
ensuing days, when he learned from Dunlap that a number
of the employees had called the store general manager seek-
ing to come back to work, he, Ward, told Dunlap that, as
area director, he did not want to hire back employees who
had just quit and left Bob Evans ‚‚hanging high and dry™™
on a busy night. Dunlap, in his testimony, also claimed that
when he saw the employees walk off the job, to protest the
termination of Gorrell, he believed that they had quit.In a letter dated November 7, 1995, prepared by an attor-ney, 14 of the 15 employees whose status is at issue here
made unconditional offers to return to work. In deciding to
reject those offers, Joseph LeGros, the Respondent™s vice
president and regional director of operations, testified that the
Respondent viewed the subject employees as having ‚‚quit
and left the restaurant pretty much in a shambles.™™ LeGros
further testified that it is Bob Evans™ policy and practice,
without exceptions, to regard hourly employees who walk off
the job without supervisory permission as voluntary quits. In
this connection, Dunlap, in his testimony, pointed to the Re-
spondent™s work rules, as contained in the handbook distrib-
uted to all employees, providing for termination for a first
offense violation of the rule prohibiting leaving the premises,
during scheduled worktime, without the explicit permission
of the manager. Dunlap further testified that, historically, the
rule has been uniformly enforced. Bob Evans™ personnel
records, as prepared by Dunlap, treat all of the individuals
who walked out on October 20 as terminated.C. ConclusionsIn Dobbs Houses,2the Board held that the restaurant em-ployer in that case violated the Act by discharging 16 wait-
resses for engaging in a concerted walkout in response to the
apparent discharge of a low-level supervisor. Finding that the
employees were engaged in a protected economic strike, the
Board ruled:concerted action by employees to protest an employer™sselection or termination of a supervisory employee is
not automatically removed from the protection of the
Act. Each case must turn on its own facts. Where, as
here, such facts establish that the identity and capability
of the supervisor involved has a direct impact on the
employees™ own job interests and on their performance
of the work they are hired to do, they are legitimately
concerned with his identity. Therefore, strike or other
concerted action which evidences the employees™ con-
cern is no less protected than any other strike which
employees may undertake in pursuit of mutual interest
in the improvement of their conditions of employment.
[Footnote omitted.]The record evidence in this case shows that, particularly,during the 3-month period after Dunlap became the res-
taurant general manager, and preceding the Gorrell discharge,the employees encountered, at the instigation of the super-visors other than Gorrell, what they, the employees, viewed
and experienced as harassing and threatening actions. Repeat-
edly, they turned to Gorrell for aid and protection. Likewise,
when the workers encountered food shortages, a reduction in
the size of the portions served to patrons, and other attacks
on the customer satisfaction on which their tips depended,
they turned to Gorrell for corrective action. Indeed, on Octo-
ber 15, 1995, they went so far as to ask Gorrell, and she ac-
ceded, to come in on her day off, and take over the shift
from another supervisor, because of the chaos caused by
food shortages, inadequate staffing, and customer relations
problems. The second-shift employees truly viewed Gorrell
as the ‚‚buffer™™ between their difficulties and management.
Her discharge triggered a spontaneous walkout by employees
who saw her as the supervisor who took care of things; the
only member of management who would listen to them. In
finding, in light of the above, that the employees™ action was
protected, because of the negative impact on their working
conditions that they rationally believed would result from the
discharge of this minor supervisor, I have given no consider-
ation to the Gorrell discharge itself, lawful or unlawful, justi-
fied or not; it is not at issue here.3Likewise, I have assignedno weight to the evidence showing that, in addition to work
relationships, Gorrell also enjoyed social relationships with
certain of the employees. That factor neither adds to, nor de-
tracts from, Gorrell™s perceived impact on employee working
conditions.The Respondent concedes that, when the employeeswalked out, they did so in response to the Gorrell discharge,
and the employer knew it. Its claim that it properly viewed
the employees as having quit is belied by the record evi-
dence. At the time the employees left the restaurant, not one
of them told a member of management that they were quit-
ting. The Respondent™s immediate action, in calling the po-
lice to order the employees to leave Bob Evans property,
within minutes of the walkout, left no opportunity for dia-
logue, or a statement of employee position, much less a spe-
cific demand on the employer by unrepresented and inarticu-
late workers.4Later that day, after many of the second-shiftemployees regrouped at Gorrell™s house, and, also, in the
days that followed, they made clear to Ward and Dunlap that
they had not quit, but, rather, that they wanted their jobs.
Also, they wanted an explanation for what had happened to
Gorrell.Under Board law, the fact that the employees chose awork stoppage as the means of pressing their dispute does
not negate the determination that their activity was protected.
Thus, the Board has rejected the view that the protected na-
ture of concerted activity depends on the reasonableness of
the method of protest in relation to the subject matter in dis-
pute. Puerto Rico Food Products Corp., supra.Based on the above, I conclude that, by discharging, andrefusing to reinstate, the second-shift employees who en-
gaged in a protected walkout immediately following the
Gorrell discharge on October 20, 1995, the Respondent vio-
lated Section 8(a)(1) of the Act. As the record evidence
shows that Jennifer Pratt and Derrick Thomas later, and on
separate occasions, left the restaurant for reasons other thanVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00142Fmt 0610Sfmt 0610D:\NLRB\325.011APPS10PsN: APPS10
 143BOB EVANS RESTAURANTSto join in the concerted protest, the Respondent did not vio-late the Act by discharging and refusing to reinstate them for
leaving the store, during their shifts, without supervisory per-
mission.III. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent set forth in section II,above, occurring in connection with its operations described
in section I, above, have a close, intimate, and substantial re-
lation to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing commerce and the free flow of commerce.IV. THEREMEDY
Having found that the Respondent has engaged in certainunfair labor practice conduct in violation of Section 8(a)(1)
of the Act, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act.CONCLUSIONSOF
LAW1. Bob Evans Farms, Inc. d/b/a Bob Evans Restaurants isan employer engaged in commerce, and in operations affect-
ing commerce, within the meaning of Section 2(2), (6), and
(7) of the Act.2. By discharging its employees Mike Cortez, Juan Cortez,Fatima Hsen, Kathy Barnard, Kris Leeds, Terry May, Der-
rick Brown, Peggy Booe, Jose Deltoro, Suzie Walker,
Measoon Hsen, Charlotte Edmiston, and William Grammer,
on or about October 20, 1995, and, thereafter, refusing to re-
instate them, the Respondent has engaged in unfair labor
practice conduct within the meaning of Section 8(a)(1) of the
Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. The Respondent has not otherwise violated the Act, asalleged in the complaint.[Recommended Order omitted from publication.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00143Fmt 0610Sfmt 0610D:\NLRB\325.011APPS10PsN: APPS10
